Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 1 of 38

. . it $ Dis PH. eo
oF USTR RIC] vated o ou QT
» MDIMG: 2019R00196- : wae PE 8 pam
. 8 Sy 20 bARQ -

oe IN THE UNITED STATES DISTRICT ‘ GoURT Chen. PI YS gg
FOR THE DISTRICT OF MARYLAND 4 ra fe OFF ing
st} i ‘

 

oe ricReS
UNITED STATES OF AMERICA CRIMINAL NO. PWGAL9-0137 Crp vy
v.
oe (Conspiracy to Distribute Controlled
DONTE BENNETT, Substances Resulting in Serious Physical
a/k/a“TAY,” . . _.. |Injury- and Death, 21 U.S.C. § 846;
GREGORY BUTLER, Possession of a Firearm in Relation to a
a/k/a “SAGS,” Drug Trafficking Crime, 18 U.S.C.
_ a/k/a “LITTLE DICK, ae ' | §924(c); Possession of a Firearm and a
.i BOBBY: CANNON. ve titars acc. co} Ammunition: by. a: ‘Prohibited Person; 18.- #12. 2. <0:

; _ DAREAN. COOK, ne te S. Cc. AAO Possession | with |
_ JUAWAN DAVIS, , a :

   

    

   
  
 
  

-. .; alkfa “RAT DADDY, ”

i ‘EDWARD:BUDDY-HALE;: :

“alfa “GWAR;” “ “ Serious 3 Physica Injury ‘and Death, 21°
», KAREEM MACK, - See tee | U.S.C. §.841; Aiding and Abetting, 18, pes
os "alkla “K MACK,” USC. § 25 and Forfeiture) . oo
DAVON OWENS, ... wt tet’ Coulee ed

  

‘alla “GUSTO?”
DESMOND RINGGOLD,
Talla WORM,” ee
sep yallefa SROOLP = fe" 05° 2
- JAMES HENRY ROBERTS, mae ea bonplashage ES ae grat
Talla SBUB Pe eka ts ae |
| -TIRREL SAUNDERS, oe co oo
: rs aka “PRETTY; Mine -s miro mer ipo recente nee - aren torete ee toy
OO NOTA pee ae
. ‘FIMOTHY LEGARD,
.. JAMIE-WAGONER,
‘ LAURA WARNER,
EMANUEL WATKINS,

 

Defendants.

 

 

‘THIRD SUPERSEDING INDICTMENT
Case 1:19-cr-00137-PWG Document AAT Filed 01/30/20 Page 2 of 38

Co COUNTONE - - ° -.
Conspiracy to Distribute Controlled Substances
Resulting in Serious Physical Injury and Death

The Grand Jury for the District of Maryland charges that:
From a time unknown to the Grand Jury, but no later than 2016 through on or about
December 28, 2019, in the District of Maryland, and elsewhere, the defendants:
DONTE BENNETT,
a, - alkla “TAY,” a a a
Aad WTS Teese hyde be ae Vide ue et. 6 GREGORY. BUTLER, - MCMV a LD hee OS LUM he HI Te aie

a alkla SSAGS” ot
alk/a “LITTLE DICK,” ” re orp

 

. afk/a*FAT DADDY; ar
EDWARD BUDDY HALL,

    
  

i an DAVON OWENS,
ms “ue alka "GUSTO:
_-DESMOND RINGGOLD, seh RAMA oe oe mS ks
afk “WORM? 2. 0 Oe ne eee RTE ae
- ‘alkla “FOOL,”. ee Oo °
JAMES HENRY ROBERTS,>
a/k/a “BUB,”

 

cee TIRREL SAUNDERS,
“ret 4 : e : m3 UA yoy my : ot ts a/k/a “PRETTY, m.
NATHAN STANLEY,
TIMOTHY LEGARD, ©
JAMIE WAGONER,
LAURA WARNER,
EMANUEL WATKINS,

and unknown to the Grand Jury, to distribute and possess with the intent to distribute a mixture or
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 3 of 38.

_ substance. containing a. detectable amount of heroin, a Schedule I controlled substance, a mixture

Hoke bly * abet

ee siibslance containing» a. detectable amount of N-phenyl-N-[1-@-phenylethyi)piperidin-4- -yl]
 propanamide, also known as fentanyl, ‘a Schedule II controlled substance, and a mixture or’
substance containing a detectable amount of cocaine base, a Schedule II controlled substance, in
violation, and that serious physical injury and death resulted from use of those substances, in
violation of 21 U.S.C. § 841. |
21 U.S.C. § 846 .

Bodie dadh a wewigngeernk dy on - MANNER: AND MBANS-OF-THE CONSPIRAGY:-, capt fh ta RAGA Sane |

oe Lo "Among the'n manner rand means as-by. which the defendants ‘and others conducted a and . oe wo

   

   

oder Pate ae

SS eile iby ‘fe pie wh ri mee

 

 

Poe “and were aware, sais that customers rs had oieraose or were = tendered unconscious by the drugs. _

5 _ Members of the conspiracy conducted narcotics sales 0 ona adaily basis, operating in’

OM AT eater
we

rotating shifts t to ensure continuous distribution.
6. Members of the conspiracy obtained bulk quantities of heroin, fentanyl, cocaine,
- and cocaine base that they could then dilute and distribute in smaller quantities in order to make a

_ profit.
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 4 of 38

- t a | «Members of. the conspiracy adulterated heroin and cocaine base to: maximize their
"profits, cutting the drugs with other substances, such. as ; fentanyl and diphenhydramine. ~
8. Members of the conspiracy used residences in and around Baltimore, Maryland to
process, cul, repackage, and prepare heroin, fentanyl, and cocaine base for distribution.
9. Members of the conspiracy trained new members of the Butler Drug Trafficking
Organization before street-level distributors were allowed to conduct drug sales independently.
10, Members of the conspiracy rotated locations throughout Baltimore, Maryland, to
..condurt- drug trangactions; to-minimize law. enforcement: detections 2: fic aoe wrekeeti ye . as FSR IAD oon

Al. “Members ‘of the conspiracy ‘rotated the 1 use. cof ‘vehicles and residences ‘to store -

 

ae moe Members of the-. veonspitscy conducted cman to prevent law

¢, illegal activities, of the. Butler. Drug- &

   

    

- phone Applies “PacétTinie ‘anid *WhatsApp, to: ‘prevent ihe. interception ‘of. dang LAS

” ee by law enforcement.
vy 14+ | Members of the conspiracy possessed firearms | im furtherance of their - r drag:
/ tracking activities, “including this c conspiracy. oO
15. Members of the conspiracy purchased firearms from drug customers, paying them
with drugs in exchange for the firearms.
16. . Members of the conspiracy traded other controlled substances, such as prescription |

opioids, for heroin and crack cocaine.
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 5 of 38

. OVERT ACTS
“47, 4 ‘The defendants and members and associates “of the Butler Drug “Trafficking :
Organization, committed acts in furtherance of the organizations’ objectives, which include, but
are not limited to, the following: |
18, From 2016 until the dates of their arrests, BENNETT, BUTLER, DAVIS, HALL,
' MACK, RINGGOLD, SAUNDERS, and other members of the Butler Drug Trafficking
_ Organization collectively distributed, or intended to distribute, multiple kilograms of heroin,

Toh Sed LT oboe fentanyl;-and. cocaine base throughout-the-B altimore ‘atea.*For-exariple; members ofthe Butler ~«- - Pia

. Dre e Tate Organization distributed, or possessed with intent fo distribute, narcotics on the .

   

o ce © | wad alee Boa “Sa a Gciaber 18; 201 8a a member of the® Butler Drug Tate ing Orzniation aa
on ee gold z ‘grams Sot hetoin to “MG2 SS rt ph oes er
og . On December 4 7, 2018, MACK Possessed with intent t to distribute ¢ approximately 110 ——

~ rams o of heroin and 28 grams s of cocaine base. — a | ee

d. On or about December 13, 2018, a member of the Butler Drug Trafficking

Organization sold approximately 6.5 grams of heroin to “R.S.”

Organization sold approximately 3 grams of heroin to “T.L.”
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 6 of 38

. f.- On, ot about ‘December. -20,. 2018, DAVIS possessed with intent to.. distribute
| a approximately 39 9 grams of a substance containing heroin and f fentanyl. oe
g. On January 22, 2019, a member of the Butler Drug Trafficking Organization sold
| approximately 98 grams of fentanyl to a person named J.W.
h. . On or about January 26, 2019, a member of the Butler Drug Trafficking Organization
sold approximately 28 grams of cocaine base and 3 grams of heroin to “B M. »
i. On or about February 14, 2019, a member of the Butler Drig Trafficking |

ete Oiganization sold approximately 3-grams‘of heroin to: “Ps bY Pubs dc ht. pena Sah eet

“On or rabout it Februaiy 16, 2019, a amember of the Butler Drug ‘Trafficking Organization —

 

a On'e or f about Reba 26, 2019; ‘MACK sold primey 2 2 grams éf heroin aad

oie “Oni or about March ] 1 2019, a member of Butler t Drug Trafficking Orgshization sold
; “approximately 5 grams sof heroin to ) WARNER.
0. “On or about April’3, 2019, OWENS possessed with j intent to distribute over 1

kilo gram of heroin.
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 7 of 38

19... ‘The Butler Drug ‘Trafficking Organization’ s distribution of. heroin, fentanyl, and: -
“cocaine, base resulted i in. 1 overdoses, including fatal “overdoses. For “example, the Butler Drug
Trafficking Organization distributed narcotics on the following dates, resulting in overdoses:

a. Onor about August 16, 2016, “S.D.” purchased suspected heroin/fentanyl from the

Butler Drug Trafficking Organization. Later that day, S.D. overdosed and died from
the-heroin/fentanyl in Rockville, Maryland.

b. On or about October 8, 2016, “RH.” purchased heroin from the Butler Drug

Stabe alae! » Trafficking Oiganization. Later that’ cays *RH2 overdosed a and: died ini: Frederiékie v8

County, Maryland.

    

Tracking Organization The following day, cA, L.” sold the heroin to: “p. Re * in

Dag tratikig ¢ Organization D M. “ater. averdosed i on ihe nein

 

ye “On oF "about, Octgber. 31, 208, HALL: sold” 30, grams ams of neroin/fentanyl to - a
_WAGONER. On the same © day. WAGONER: sold some, of the heroin/fentanyl to”
C C. Cc. .C. jater overdosed i in Winchester County, Virginia, ‘and was provided with
Narcan and hospitalized. |
f. On or about November 9, 2018, “W.E.” purchased 2.5 grams of heroin from the
Butler Drug Trafficking Organization. Later that evening, W.E. overdosed in

Montgomery County, Maryland. W.E. was provided Narcan and was hospitalized.
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 8 of 38

7 Be

_On- or about November. 10, 201 8 LEGARD purchased 79 grams of Fherin/entanyl

from the Butler Drug Trafficking Organization. Later i in nthe early morning hours of. a

November 12, 2018, LEGARD distributed the heroin/fentany! to “S.L” and “A.M.”
S.L and A.M subsequently overdosed in Winchester, Virginia. Both $.L and A.M.

were provided Narcan and were hospitalized.

‘On or about November 17, 2018, BENNETT ‘provided heroin to his father. On or
~ about November 20, 2018, BENNETT’s father overdosed and died in Baltimore,

fect Maryan afer day; BENET called BUTLER ani reported hath hissfatherw- te

- died. from ‘the ‘organization's Ss drugs. BUTLER later admonished: “BENNETT, ae

 

0 Orid or, about Ji aniuary, 29,2 3019, the Butlér Dri “Trafficking Organization soldo one. half’:

Te afts a ‘grain mof ‘heroin: fo VC WC. ‘Subsequently “overdosed 4 in ‘Montgomery County,”

Maryland, received Narcan, and was hospitalized.

“On or about March 15, 2019, the Butler Drug Tricking Organization sold: heroin

to WP. “vir later sold the heroin in Montgomery County, Maryland to “B.M.”.

B.M. subsequently overdosed, received Narcan, and was hospitalized.
Case 1:19-cr-00137-PWG Document 447. Filed 01/30/20 Page 9 of 38

I. . On or about March 22; 2019, “8. G. ” purchased heroin/fentany! from. the. Butler Drug
” Trafficking Organization. 9. G. distributed the. heroin to aN L, ” who overdosed | and -
died from the heroin/fentanyl.
20. Beginning in at least 2016 and continuing through on or about December 28, 2019,
BUTLER oversaw the Drug Trafficking Organization by coordinating drug sales with customers
via telephone, directing subordinates to conduct drug sales, overseeing the supply of narcotics in

the organization, and processing narcotics that the Drug Trafficking Organization distributed.

cond eiectewebtaes DT Brom 2016:through:the- dates: of thei: amests; STANLEY and: WARNER 'niade bie Begtten

oe ‘repeated purchases of distributioti-sized quantities of heroin, n, fentanyl and cocaine. from the Butler

   

at hi 0 iam occasidiis. between November x1. ‘aud the: e-iling of. thi Indictment : Partita, is

 

TT TO WATEING” would” “prodess = “cocaine. into. ‘rack <ecaine Te The’ Butler “Drag” Tamas
Organization. -
94. Omotabout Jantary 17, 2019, BUTLER was arrested by the Baltimore City Police
Department. During his arrest, BUTLER communicated with his mother and requested that she
obtain the cellular phones that he used for managing the Drug Trafficking Organization’s
operations. —__ | |

25. Following BUTLER’s arrest, Butler’s mother took custody of his cellular
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 10 of 38

*- felephones and provided them to RINGGOLD so RINGGOLD could continue e drug trafficking:

: ae, “ a nas, +. AS

operations for the Drug Trafficking Organization.

wee Me Re” iad

26. Onor about January 18, 2019, COOK and another conspirator retrieved over-800
grams of heroin from a stash house used by the Drug Trafficking Organization. |

27. On or about February 4, 2019, BUTLER and a member of Butler Drug Trafficking
Organization discussed by phone how the drugs were affecting customers. The member of Butler

Drug Trafficking Organization told BUTLER that one customer “WENT TO SLEEP FOR LIKE

wea 22) cea ee > THREE DAYS: RIGHT- HERE: AT: MY:SPOT?”- eo padi wt etka Weedbe fit thea eka val th Sabet

> 28 One or crs a 12, 2019, HALL told BUTLER tbat the drugs that they were

 

 

     
 

niles SEP
; ork wren Sanh oe nyt 5h

cs a HALL; ; MACK, OWENS: ROBERTS... cag

corre t a 4A fn

i ahs “thi as a “aresult OF thir oie eons at thé éonduict of other conspiators eso) soresceable: We eT

Pes ote : v we a -. maar eeu fre

   

TE heroin, mote ta BRO aaiis ofa a. muxture or ire OF Substance containing, wigs ables amount at of cocaine - 7

 

“base, and 4 detgctable amount ofa a mixture or substance containing fentanyl.

oo with respect to WATKINS, th ihe amount involved i in the conspiracy peor to him as
a result of his own ‘conduct,’and the conduct of other conspirators reasonably foreseeable-to him,
is more than 280 grams of a mixture or substance containing a detectable amount a cocaine base.

conspiracy attributable to each of thém as a eit of their own conduct, and the conduct of other

10
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 11 of 38

conspirators, reasonably : foreseeable. to them, is 100 grams or more of a mixture Or substance
: ‘Containing a detectable amount int of heroin, a a detectable am amount of f cocaine ba base, and a detectable .
amount of fentanyl. |
With respect to STANLEY, the amount involved in the conspiracy attributable to him as
a result of him own conduct, and the conduct of other conspirators reasonably foreseeable to him,
is more than 40 grams of a mixture or substance containing a detectable amount of fentanyl.

21 U.S.C, § 846

“5s SVith respect-to’ CANNON; the-amount involved in the vonspitacy-attributable-to hiivab-a ee 5

-result of him mown conduct, and the conduct of other conspirators rnoonaby K foreseeable to him: is -

 

 

EDWARD: BUDDY: WALLS. “KA REM Ma (ACK; TIMOTHY: /LBeaiD: DESMOND. prstig ts

 

aK SGOLD, and JAMIE 'WAGONER: ba se upon their conduct and the Scope of Conduct of

~ other co-conspirators known to them.” 7

u
Case 1:19-cr-00137-PWG Document 447. Filed 01/30/20 Page 12 of 38

COUNT. TWO .
Distribution of a: ‘Controlled Substance Resulting in: ‘Death

The Grand I Jury for the District of Maryland further charges that:
On or about August 16, 2016, in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount
of heroin, a Schedule I controlled substance, and a mixtuie or substance containing a a detectable.

semen ted oye Be nay eas ee OT = Vea eee + facie ta” a ne ores

“amount of fentanyl, a | Schedule ue t controlled substance, and death resulted from use. eof those.

 

  
    

   

21 UES.C. g 41)
2 BUSC§2

12°

dae bee wk : aS Cee Dee eee
wk reeE S ohana nt
4 ton ee

Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 13 of 38

Rev tte :: , COUNT THREE . tt * ae os
wap To Distribution ofa Controlted Substance Resulting in Serious Physical Injury Teese Tages

The Grand Jury for the District of Maryland further charges that:
On or about August 27, 2018, in the District of Maryland, the defendant,
GREGORY BUTLER,
. afkfa “SAGS,”
a/k/a “LITTLE DICK,”
did knowingly and intentionally distribute a mixture or substance containing a detectable amount

of heroin, a Schedule I controlled substance, and a mixture 01 or r substance containing a, detectable ©

lease , amount tof feotanyl, a. Schedule i contalled substance and serious pysical injury, resulted from | ei yee ts

_ tae

_use O of those substances, to wit, thes serious

       
 
    

us ps injury ¢ of D M.

  

re 2 USC: § B41(@X) on ne ieee:

 

     

at Cry - oe ote at . Coote at
whee pel Sete Bae alee eee Be leet ee ‘sree Trad tt

eet he et ree

 

: beget a
~ ~ > * a+ * e * =
- ” 7" ~ - 7 ™ - Lind
he oe 7 " a
eof 1 : 1 :
‘

13
Case 1:19-cr-00137-PWG Document 447. Filed 01/30/20 Page 14 of 38

: - COUNT FOUR : oe
"Distribution of: a Controlled’ Substance Resulting jn: ‘Serious Physical Injury

"The Grand J wry for the District of Mar vyland further charges that:
_ On or about October 31, 2018, in the District of Maryland, the .e defendants,

GREGORY BUTLER,
" a/k/a “SAGS,”
alk/a “LITTLE DICK,”
EDWARD BUDDY HALL
' afkia “GWAR,”
JAMIE WAGONER,

sedie-enowingly-atid ntontonsly-dsribut- tnt or sebstance containing deteetebe-amount eaacne en

   

th fentanyt, a Schedule I controlled. ‘substance, and serious: physical j injury resilted from \ use Sof a . ne

mos QU. s. C. § 841(a)(1)
18 U.S.C. § 2

 

14
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 15 of 38

COUNT EIVE -
_ Distribution of. a Controlled: Substance Resting in ‘Serious. Physical Injury -

The Grand Tu ury for the District of Maryland further charges that:
On or about November 9, 2018, i in the District of Maryland, the defendants,

GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,”
KAREEM MACK,
a/k/a “K MACK,”
DESMOND RINGGOLD,
a _. alk/a “WORM,” . oo .
OE hee om TEAL a SOG en sa aagf Keli. SEOOIL;”-- ras cosh Leite dag TEN Oa leet yb eel tide he he AES ge te

 

“did knowingly and intentionally d distribute a a mixture ¢ ‘or- substance. containing a: detectable a amount---—

LSC. 4 S41 os gots

Is USC. §2

 

15
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 16 of 38

: a _ COUNT SIX SIX: : o
Distribution Of.a Controlled Substance Resulting in. Serious Physi Injury.

The Grand n ury for the District of Maryland further charges that:
On or about November 10, 2018, i in the District of Maryland, the defendants,

DONTE BENNETT,
alk/a “FAY,”
GREGORY BUTLER,
alkia“SAGS,”
a/k/a “LITTLE DICK,”
TIMOTHY LEGARD,

_nonuas.cdidknéwingly.and-intentionally-distribute'a-mixtité-or-substanve-containing a detectable-amount:

. of heroin,-a Schedule-L.controlled substance, and. a. mixture or substance coining a detectable. mo

 

16.
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 17 of 38

eee GOUNT-SEVEN ©. 0 6 ee
'..:+! » Possession with Intent to Distribute a Controlled Substance... .

The Grand Jury for the District of ‘Maryland further charges that:
On or about December 7, 2018, in the District of Maryland, the defendant,

KAREEM MACK,
. afk/a “K MACK,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing _
a detectable amount of heroin, a Schedule I controlled substance, and a mixture or substance
‘yu. oo0:a, pontaining:d detectable:amount of cocainé-base;a:SchéduléIl:controlled.substanve: * wea Starr oe

   

17
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 18 of 38

vA ~ COUNT EIGHT. : 7
+ Possession ofa Firearm i in Relation toa Drug Trafficking Crime

* The Grand I ury 7 for the District of Maryland further charges that:
On or about December 20, 2018, in the District of Matyland, the defendant,

JUAWAN DAVIS,
a/k/a “FAT DADDY,”

- did knowingly possess a firearm in relation to a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, the offense charged in Count One of this
-« “Superseditig Inidictment;-Gonspiracy ‘to Distribute Contrélled Substances, inviolation of Tithe 215; Pd ae

a United States Code, Section 846, and Count Nine of this Third ‘Superseding Indictment; Possession

 
 
 

   
 

 

isha a “centile Substaice; ta fc five: a “viniled § Siates oie: =

 

“Section, 841.»

 
   

18. S308 )24(c). ° woe a

  

18
Case 1:19-cr-00137-PWG Document 447. Filed 01/30/20 Page 19 of 38

Poy ‘COUNT NINE Loe
Possession with Intent to Distribute a Controlled. Substance ced.

The Grand J ury for the District of Maryland further charges that:
On or about December 20, 2018, in the District of Maryland, the defendant,

JUAWAN DAVIS,
a/k/a “FAT DADDY,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing

a detectable amount of heroin, a Schedule I controlled substance.

tee DI U.S.G2§-841(aL wD Pa ee ee Be a Lae a Pee ees Sis Paul a wel Tera) OFh+ asi fae tite Be GEOR oa

 

19
Case 1:19-cr-00137-PWG Document 447. Filed 01/30/20 Page 20 of 38

ae - €OUNT TEN : vet
Distribution of. a Controled Substance Resulting in. Serious Physical Injury.

The Grand Ju ury y for the Disttict of Maryland further charges that:
On or about January 29, 2019, in the District of £ Maryland, the defendants,
GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,”

did knowingly and intentionally distribute a mixture or substance containing a detectable « amount

of heroin, a A Schedule I contralled substance, and a mixture or Substance containing @ a detectable

nee Rees an 2 ee a roe ae wea emia te

 

   

aus. § SAMA)
“18 US.6: § 2s:

 

20
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 21 of 38

noe .COUNT ELEVEN : “>
Possession with Intent to. Distribute a Controlled. Substance. me

"The Grand Jury for the District of Maryland further charges that:
On or about March \ 1, 2019, in the District of Maryland, the defendant,
LAURA WARNER,
did knowingly and intentionally possess with intent to distribute a mixture or substance containing

a detectable amount of heroin, a Schedule I controlled substance.

21 U.S.C. § 841(a)(1) .

 

21
 

Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 22 of 38

: “ Lo COUNT. TWELVE vey a Pe
_ Distribution of: a, Controlled Substance Resulting in 1 Death. es

The Grand J ury for the District of Maryland further charges that:
On or about March 22, 2019, in the District of Maryland, the defendants,

GREGORY BUTLER,
L a/k/a “SAGS,”
' aflk/a “LITTLE DICK,”

did knowingly and intentionally distribute a mixture or substance containing a detectable amount

of heroin, a Schedule I controlled substance, and a mixture or substance containing a detectable:

brett . Tamas wee
= Cae gee wit as an ee ee ee

amount. tof fentanyl a 2 Schedule. J. controlled. substance, aceylentany, a 1 Schedule. I ‘controled.

    
   

SC 8 8a1@C)
18 USC. §:2° :

 

 

22
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 23 of 38

. COUNT THIRTEEN... bee,
“Possession with Tatent to Distribute .a.Controlled Substanee.-

The Grand Jury f for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

DAVON OWENS,
a/k/a “GUSTO,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing

a detectable amount of heroin, a Schedule I controlled substance.

 

 21-US.6.$:841 a1) seein gnbgenetela sshd ta wd has diated Peete a «sual as tgehsibhets

 

23
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 24 of 38

an oa - COUNT FOURTEEN. Lo
eltharerm ie _.Possession of a. Firearm j in Relation to a Drug Trafficking Crime

‘The Grand fury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

DAVON OWENS,
a/k/a “GUSTO, ”

did knowingly possess a firearm in relation to a drug trafficking ¢ crime for which he may be
prosecuted in a court of the United States, that is, the offense charged i in Count One of this Third
WARE hoo the Superseding Indiotinent, Cortspiracy to Distribute Controlled Substances; inviolation of Title 215 be caste tl

a United- States Code, ‘Section 846, “and. Count Fifteen of this, ‘Third Superseding | Indictment, cee

    
  

 

a bitin Substance; in ‘violets of: ile oad stale ee ms ~ tes a heh

_ Code, Section’ 841.

   

2 BUS.C. $9240)

 
 

 

24
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 25 of 38

~ - COUNT FIFTEEN. cele
Possession. of a- Firearm and Ammunition by.a Prohibited Person |

The Grand Jury for the District of Maryland : further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

DAVON OWENS,
a/k/a “GUSTO,”

knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess in: and atfecting interstate ¢ commerce a firearm that is,

One: Beretta Para 9mm: st bearing: serial number. NUO026683;- ee oy UN age gf) oh Taceca ai

“aause gom@ay 7 a Jue

 

25
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 26 of 38

So > +. COUNT. SIXTEEN a
..- -Possession of a Firearm in Relation to.a Drug Trafficking Crime =. + i2.«. 9.

The Grand Jury for the Disttict of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

EDWARD BUDDY HALL,
a/k/a “GWAR,”

did knowingly possess a firearm in relation to a drug trafficking crime for which he may be
prosecuted in a court of the. United States, that is, the offense charged in Count One of this

s:Superseding Indictment; Conspiravy:to Distribute Controlled Substances; ia violation‘of Title 21,7 + 4.5-.7-"

“United States Code, Section 846, be

   

 

26
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 27 of 38

COUNT SEVENTEEN | - ne
-- Possession.of a Firearm’ and Ammunition ‘bya Prohibited Person -

The Grand Jury for thé District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

EDWARD BUDDY HALL,
-alk/a “GWAR,”

knowing he had previously been‘convicted of a crime punishable by imprisonment for-a term:
exceeding one year, knowingly possessed in and affecting interstate commerce a firearm and

Yet The to afmmiunition;-that is, one Ruger-9nitn:pistol-bearing sérial ‘number TYE83852;. and ammunition:.‘- fo aan eet

“wUSC. §92@0)

 
Case 1:19-cr-00137-PWG Document 447 - Filed 01/30/20 Page 28 of 38

-COUNT-EIGHTEEN. Fe
Possession ofa Firearm} in Relation to a. Drug Trafficking Crime. .

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,
GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,”
did knowingly possess a firearm in relation to a drug trafficking crime for which he may be
prosecuted 1 ina court of the United States, that 1 is, , the offense charged | in Count One of this Third

wee ates
an SAT oe dete wet ee ate te

Le Supersting Indictment, Conspiracy to » Distiibute Controlled Substances, i in. violation of Title 221,

 

 

28
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 29 of 38

- COUNT.NINETEEN - co.
_. Possession. of a Firearm.and. Ammunition, by. a. Prohibited. Person Po ee

The Grand Jury for the District of Maryland further chatges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,”

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, did knowingly Possess in and affecting interstate ¢ commerce a firearm and .

4 VEL seep an ween Let yee Dae

- ammunition, that is, one - Walther P22 visto besving: serial number WA006344, ‘and. ammunition. a

   

 
 

18 u. s.C § 92208)

 

29
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 30 of 38

. . tO COUNT:TWENTY Co
Lyaancns oo). 7’ «» | Possession-with Intent to Distribute a-Controlled Substance: ..

The Giand Jury for the District of Marylarid further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

JAMES HENRY ROBERTS,
a/k/a “BUB,”

did knowingly and intentionally possess with intent to distribute a mixture or substance containing’ ~

a detectable amount of heroin, a Schedule I controlled substance.

 

coupes be DLT, S.Gi-§ 84 1{a}(-1): wth wh Od Lao vscaci tag Beth ee ela Te woe Plea VEU Aviat “oy cise teeta

 

30 ©
   

Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 31 of 38

COUNT TWENTY-ONE ... |

ni...’ Possession-of a Firearm in Relation to a Drug Trafficking Crime

The Grand J ury for the District of Maryland further charges that:
On or about April 3, 2019 in the District of Maryland, the defendant,

JAMES HENRY ROBERTS,
a/k/a “BUB,”

. did knowingly possess a firearm in relation to a drug trafficking crime for which he may be

prosecuted in a court of the United States, that is, the offense charged in Count One of this

s -o:Suiperseding- ladictmenit,-Conspiracy: to Distribute:Conttrolled ‘Substances; in-violatiorof Title 24 gee Te che

"United States Code, Section 846, and Count Twenty. of this Third Superseding Indictment,....

 

Bashesbibin wilh Misht to-Distibute'a Cosimolied Substaicg, in Violation of Title 21; United States? A

Lob Code, Section 841.

 
 

ABUS.C: § 924(6) “2 costes nae

  

31
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 32 of 38

- COUNT TWENTY-TWO
: Possession of a Firearm and Ammunition by-a: Prohibited Person:

 

"The Grand Jury for the District of Maryland further changes that:
“On or about April 3, 2019 in the District of Maryland, the defendant,

JAMES HENRY ROBERTS,
a/k/a “BUB,”

knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess in 1 and affecting interstate commerce a firearm and’

eee -caramnunition,: ‘that ‘is; -one-American Tactical: 45. pistol -bearing® serial : number TB106818; “and =

. ammunition: gee Re eae

    

WUE So QO)! Pa

    

32
[ a1UsK S. C. 8 BAL).

wae ee me ee re speek te ee eee poe ee ee hee gee

Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 33 of 38

COUNT. TWENTY-THREE
Possession with Intent to Distribute a Controlled Substance

The Giand Jury for the District of Maryland further charges that:
On or about December 28, 2019 in the District of Maryland, the defendant,
BOBBY CANNON, |
did knowingly and intentionally possess with intent to distribute 40 ‘grams or more of mixture,or

‘substance containing a detectable amount of fentany, a Schedule U controlled substince.

igs! hye sh SO ae Pie A eee a te

 

33
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 34 of 38

“COUNT TWENTY-FOUR
- Possession of a Firearm in Relation to a Drug Trafficking Crime

The Grand Tury for the District of Maryland further charges that:
On or about December 28, 2019, in the District of Maryland, the defendant,
BOBBY CANNON,
did knowingly possess ¢ a firearm in relation to a drug raffcking crime for which he may be

prosecuted 1 in a court of ihe United States, that i is, the offense charged i in : Count Twenty: -Three of

Ta A SS alte ha . wate ee beteema anes Bel Sk ee MS

a this Third Superseding Indietment, Possession with, Intent to Pistebure a. 1 Controlled Substance, in.

   
   

violation of Title 21, United States Code, Section 841. —

- 18 WS.C! §924(c)

  

  

34

 

 
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 35 of 38

co FORFEITURE |
“The Grand Ju ury y for the District of Maryland further - charges tha that:
l. Pursuant to Title 21, United States Code, Section 853; upon conviction of an
offense in violation of Title 21, United States Code, Section 846, the defendants:

' DONTE BENNETT,
a/k/a “TAY,”
GREGORY BUTLER,
a/k/a “SAGS,”
a/k/a “LITTLE DICK,” . —
_ BOBBY CANNON, oe oo ,
Toon hae a ASS eo DAR EAN COOK;- DUE Sea esis RIT ele Ba vl dleseldete ew Doane
Cs _ JUAWAN DAVIS, ne
-alkla“PATDADDY,” et
_ EDWARD BUDDY HALL - _
gia “GWAR;
~ KAREEM MACK,
-DAVON OWENS,
 alkkfa, “GUSTO, Be:
DESMOND: RINGGOLD?
.. afk/a.¢WORM; 2:
.alk/a8OOL,"
+ JAMES’ HENRY ROBERTS,’
. alk/ai ‘“BUB; ee ne
| TTRREL:‘SAUNDERS;.
a/k/a “PRETTY,”
~ NATHAN STANLEY, ©
TIMOTHY LEGARD,
JAMIE WAGONER,
LAURA-WARNER,™. °° --"
EMANUEL WATKINS,

  

   

 

    
 

- shall forfeit to the United States of America any property constituting, or derived from, any
proceeds obtained, directly or indirectly, as the result of such offense and any property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission of, the

offense(s), including the following:

35
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 36 of 38

(A) $193, 844 i in United. States currency; .
- 20 2007 Ford truck bearing Vehicle Identification Number ar 1FTPW14V37FA77557;

(C) 2009 Acura TL bearing Vehicle Identification Number 19UUA96599A004790;
(D)2016 Honda Accord bearing Vehicle Identification Number IHGCT2B09GA0063 96; and
(6) 416 Mount Holly Street, Baltimore, Maryland. | |

2, If any of the property, as a result of any act or omission of the defendants:

a. cannot be located upon the exercise of due diligence; .
ss -bzhas been:tranisferred or sold-tosor deposited vicar eo pubes es

og, has been placed beyond the jurisdiction of the court. Cee eee a eee

   

™ beet obslanav sdiminished-in; values ‘of?

 

 

 

: Buse: § 853, —

28 U.S.C. § tO

36
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 37 of 38

| FORFEITURE
The Grand Jury for the District of Maryland further charges that:
1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants,
that the United States will seek forfeiture as part of . any sentence in accordance with Title 18,
United States Code, Section 924(d), as a result of the offense alleged in Count Six, Thirteen,
Fourteen, Fifteen, Sixteen, Seventeen, Eighteen, Twenty, and Twenty-One this Third Superseding
Indictment, the defendants, ;
Sy et BA Gea Lee eco tad , eh . GREGORY. BUTLER;- _ issess cts DMRS oe ee ane cena SF
a/k/a “SAGS,

“aka “LITTLE Bac ee
_ JUAWAN DAVIS, .

     
 
  

EDWARD BUDDY HALL,
-. afkdal “GWAR”: -
“DAVON OWENS,
‘-alk/a $GUSTO,2) 2.0.

 

_— bearing ea number “NUOIOORS, ‘one Walther P22: sista: bearing § serial ‘aumber: ber WAL 1063440 one — ~

High Standard revolver t Dearing serial number 2026015, one Ruget Sina pistol bearing serial
suimber TyE83852, one American Tactical AS pistol bearing ‘serial number "TB106818, and

ammunition.

18 U.S.C. § 924(4)
28 U.S.C. § 2461

37
Case 1:19-cr-00137-PWG Document 447 Filed 01/30/20 Page 38 of 38

| beg 2 Mos (OR.

ROBERT kK. HUR.. .
United States Attomey

A TRUE BILL:

 

SIGNATURE REDACTED pated: _/ 0/2020 gas

Foreperson

 

Deepa De. a ot ge gtacrde ae le
ve

38
